Citation Nr: 1208725	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-47 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of direct service connection for hypertension.

2.  Entitlement to service connection for hypertension secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and L.W. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

The claim of secondary service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in January 2008, the Board denied the claim of service connection for hypertension; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination by timely filing a notice of appeal to the United States Court of Appeals for Veteran's Claims.

2.  The additional evidence presented since the Board's decision in January 2008, denying the claim of service connection for hypertension, is either cumulative or does not relate to an unestablished fact necessary to substantiate the claim.







CONCLUSIONS OF LAW

1.  The decision by the Board in January 2008, denying service connection for hypertension, is final.  38 U.S.C.A. § 7104(b) (West 2011).

2. The additional evidence presented since the decision by the Board in January 2008 is not new and material and the claim of direct service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2008.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The VCAA notice included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered, and pertained to the reasons the claim was previously denied, that is, no evidence of hypertension in service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records of the Social Security Administration, and private medical records.  

On the claim to reopen, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the case here.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

According to VA Training Letter 00-07 (July 17, 2000), hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg. 

The pertinent evidence of record and previously considered by the Board in conjunction with the decision in January 2008 is summarized as follows:

The service treatment records show that on entrance examination in June 1961 the blood pressure reading was 110/80 and on examination in January 1962 the blood pressure reading was 128/74.  On separation examination in December 1964, blood pressure as 124/78.  On each examination, there was no history of high blood pressure.

After service, the first evidence of hypertension was documented by private medical records in November 1995, about 30 years after service.  The blood pressure readings were 170/120 and 162/94, and the diagnosis was hypertension.

Thereafter, the Veteran was followed by private physician, Dr. J. B. G., and later, Dr. S. W.  The records, although reflecting continued treatment of hypertension, do not express an opinion as to the cause of the Veteran's hypertension.  Instead, the notes relate to monitoring the level of hypertension, that is, whether the hypertension was under control.

In December 2001, the Veteran underwent a cardiac catheterization.  The physician did not offer any opinion as to the cause of the Veteran's hypertension.




The Veteran also submitted statements attributing his hypertension to his military service in Germany.  He included personnel records and the history of his unit, the Seventh Cavalry.  

VA records from February 2004 show monitoring of hypertension.

The records of the Social Security Administration show that in March 2006 there was a 20 year history of hypertension. 

In a decision in January 2008, the Board denied the claim of service connection for hypertension because hypertension was not shown in service or within the initial post-service year or was hypertension otherwise attributable to an injury, disease, or event in service.  After being advised of his right to appeal the Board decision, the Veteran did not appeal to United States Court of Appeals for Veteran's Claims within 120 days of the date of the Board decision.  

Current Application

Under 38 U.S.C.A. §7104(b), a decision by the Board may not be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's current application to reopen the claims of service connection was received in September 2008.




As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence).

In determining whether the evidence is new and material, the specified basis or bases for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).







In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, the lack of evidence that the onset of hypertension began in service, or within the initial post separation year, or was otherwise attributable to an injury, disease, or event in service.

Additional Evidence

The additional relevant evidence presented since the Board decision in Janaury2008 consists of the following:

In November 2008, the Veteran attached documents and pictures from his service in Germany.  The Veteran stated he was stationed near the East German border between March 1964 and May 1964 and states that, besides dealing with the bad weather, at the time the Veteran was stationed in Germany, he had to perform his service during a tense situation, and he found it very stressful.  

In July 2009, the Veteran also submitted a statement that his service-connected disabilities involving residuals of cold injuries to his feet and internal derangement and degenerative arthritis of his left knee have caused him a lot of stress over the years and the stress in trying to cope with the service-connected disabilities may have caused or contributed to his hypertension.  

In July 2009, the Veteran testified that his current primary physician at VA has linked his hypertension to stress from his service-connected residuals of cold injuries.  

In October 2009, the Veteran submitted a statement that detailed the treatment he has received from VA.





VA records from September 2009 show monitoring and treatment of hypertension.  

The evidence relating to service in Germany during a period of heightened tension is cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation in April 2004 and other statements made in support of his first claim that was denied in January 2008.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As to his statements and testimony that the stress he suffers from coping with his service-connected disabilities caused or contributed to his hypertension, those statements are relevant to the claim of secondary service connection, which is discussed in the REMAND below.

To the extent that the Veteran's statements and testimony are offered as proof that hypertension is due to the stress of service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 




In this case, whether the Veteran has hypertension due to the stress of serving near the East German border cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the Veteran as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of hypertension. 

For this reason, the Veteran's statements and testimony are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence of the onset of hypertension in service.  And evidence that is not competent is not admissible and the Veteran's statements and testimony are not new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As for the VA examination in September 2009, the report is not new and material evidence because the evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection, that is, evidence that relates the Veteran's hypertension directly to service, the absence of which was the reason the claim was previously denied.  38 C.F.R. § 3.156(a).  

The VA records also are not new and material, because the evidence relates only to current hypertension and not to the unestablished fact necessary to substantiate the claim, namely, evidence of hypertension having onset in service. 

As the additional evidence is not new and material, the claim of service connection on a direct basis is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).






ORDER

As new and material evidence has not been presented, the claim of service connection for hypertension on a direct basis is not reopened, and the appeal to theis extent is denied.


REMAND

On the claim of secondary service connection, the Veteran has stated that a VA physician has related hypertension to the Veteran's service-connected cold injuries of the feet.  

As the medical evidence of record is insufficient to decide the claim of secondary service connection, additional evidentiary development is needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician to determine, considering accepted medical principles and a review of the literature, if necessary

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's hypertension is caused by or aggravated by the service-connected disabilities of residuals of cold injuries to the feet and internal derangement and degenerative arthritis of the left knee.



In this context the term "aggravation" means a permanent increase in hypertension, that is, an irreversible worsening of hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms.

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies or aggravating factors, when the events of service or the effects of the service-connected disabilities are not more likely than any other either to cause or to aggravate hypertension and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.

2.  After the above development, adjudicate the claim of secondary service connection for hypertension.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


